         Case 1:18-cv-05075-LGS Document 114 Filed 12/09/19 Page 1 of 2




December 9, 2019
                                                                            Kevin W. Kirsch
 VIA ECF                                                                    direct dial: 513.929.3499
                                                                            kkirsch@bakerlaw.com
 Honorable Lorna G. Schofield
 United States District Judge
 United States District Court
 Thurgood Marshall U.S. Courthouse
 40 Foley Square
 New York, New York 10007

Re:    Town & Country Linen Corp., et al. v. Ingenious Designs LLC, et al.,
       Civil Action No. 18-cv-5075-LGS – Response regarding Letter Motion for Extension

Dear Judge Schofield:

This firm represents Defendants Ingenious Designs LLC (“IDL”), Joy Mangano, and HSN, Inc.
(“HSN”) (collectively, “Defendants”) in the above-referenced action and provide this response in
opposition to Plaintiffs Town & Country Linen Corp.’s and Town & Country Holdings, Inc.’s
(collectively “Plaintiffs”) letter motion for an extension of time (Dkt. No. 113).

Defendants were very surprised and honestly confused when Plaintiffs filed the motion for yet
another extension of time to continue all case deadlines. As documented in Plaintiffs’ letter, the
discovery deadlines have been repeatedly extended in this case. Defendants have undertaken
tremendous efforts to satisfy Plaintiffs’ extraordinary discovery requests in this case. As of
today, Defendants believed that all discovery disputes are resolved and all that remains is for
Defendants to produce a few remaining files identified at a deposition that occurred five days
ago on December 4, 2019. Defendants expect the production of these remaining files (a sales
file, a video, and a handful of additional technical specifications) to occur by Tuesday, December
10, 2019.

Plaintiffs’ motion states “Parties have however discussed the need for such an extension for the
below-described reasons where Defendants did not express disagreement.” That is not accurate.
Defendants’ counsel failed to meet and confer with Plaintiffs’ counsel regarding this motion. In
fact, the first time Defendants’ counsel learned of Plaintiffs’ desire to once again extend all case
deadlines was merely two and half hours before Plaintiffs filed their motion. Defendants’
counsel was in client meetings and a deposition and could not immediately respond to Plaintiffs’
email or calls.
         Case 1:18-cv-05075-LGS Document 114 Filed 12/09/19 Page 2 of 2

Honorable Lorna G. Schofield
December 9, 2019
Page 2


It is unclear to Defendants what issues remain that justify yet another extension. The vast
majority of the documents identified at last week’s depositions were produced on Friday,
December 6, 2019. As noted above, Defendants expect to produce the remaining files on
Tuesday, December 10, 2019.

With regard to future product inspections, Defendants believe experts can inspect products at
issue in this case throughout expert discovery. If Plaintiffs’ concern is inspections by counsel,
then Defendants are happy to agree, and think the parties should agree, that counsel and experts
can inspect products at issue in this case throughout expert discovery and up until trial.

With the items above resolved, Defendants do not believe that any discovery disputes remain
that justify an extension. Plaintiffs have failed to identify any specific concerns about
outstanding discovery. Discovery in this action must finally end. A general extension of all case
deadlines is not warranted. Therefore, Defendants respectfully request that Plaintiffs’ motion be
denied.

We appreciate Your Honor’s consideration of this response to Plaintiffs’ motion for extension.
Defendants are available at the Court’s convenience should Your Honor wish to discuss
Plaintiffs’ motion in greater detail.

Respectfully submitted,




Kevin W. Kirsch
cc:    Counsel of Record (via ECF)
